DETAILED ACTION
	1.	This action is in response the election filed on 1/21/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
3.	Applicant’s election without traverse of Group II (claims 35-42) in the reply filed on 1/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 5.	Claims 35-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakai (US 7944276).
Regarding claim 1: Nakai discloses an integrated circuit (IC) for use with a voltage converter (i.e. figure 4), the voltage converter to comprise at least a set of switches (i.e. switches of figure 4) and a set of capacitors (i.e. C1, C2) arranged to form a switching configuration (i.e. configuration of figure 4) such that at least some (i.e. switches of figure 4) operate in a manner to form an electrical connection of at least some of the capacitors (i.e. C1, C2) to respective alternate voltages (i.e. Vout corresponding to capacitors C1 and C2 voltages) in successive stages of operation (i.e. operation of figure 4) of the voltage converter (i.e. figure 4), the IC comprising: 
a fault detector (i.e. 21); 
wherein the fault detector (i.e. 21) is capable to detect one or more fault events (i.e. fault events of circuit 10) of the switching configuration during operation of the voltage converter (i.e. figure 4) with the switching configuration (i.e. configuration of figure 4) and capable to generate one or more fault signals (i.e. signals from 21) with respect to the one or more to be detected fault events (i.e. fault events of circuit 10); and 
wherein the one or more fault events (i.e. fault events of circuit 10) to be detected to comprise a fault event (i.e. fault event) detected along a charge transfer path (i.e. path of T1 and T4) within the switching configuration (i.e. configuration of figure 4) and/or a fault event detected at a node (i.e. Nout) within the switching configuration (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
 	Regarding claim 36: (i.e. figure 4) wherein the respective alternate voltages (i.e. Vout corresponding to capacitors C1 and C2 voltages) to comprise at least one of the following: ground or an output voltage level.
 	Regarding claim 37: (i.e. figure 4) wherein the successive stages of operation of the voltage converter to comprise two alternating clocked phases (i.e. CK1 and CK2) (i.e. See figure 8: CK1 and CK2).
 	Regarding claim 38: (i.e. figure 4) wherein the one or more fault events comprising at least one of the following to be detected by the fault detector: a voltage above an overvoltage threshold, a voltage below an undervoltage threshold and/or a current above an overcurrent threshold (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
 	Regarding claim 38: (i.e. figure 4) wherein the overvoltage threshold, the undervoltage threshold and/or the overcurrent threshold comprise programmable settings (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
 	Regarding claim 40: (i.e. figure 4) wherein the fault detector comprises a voltage comparator and/or a current comparator (i.e. 201, 204) to detect at least one of the following: the voltage above the overvoltage threshold, the voltage below the undervoltage threshold and/or the current above the overcurrent threshold (i.e. Col. 7, line 45 through Col. 8, lines 1-18).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	7.	Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nakai (US 7944276) in view of Buck et al. (US 6456153).
 	Regarding claim 41: Nakai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the fault detector includes a logical fault indicator to generate the one or more fault signals based, at least in part, on one or more signals from the voltage comparator and/or the current comparator.
 	Buck et al. disclose a charge pump comprising (i.e. figure 2) the fault detector includes a logical fault indicator (i.e. 216) to generate the one or more fault signals based, at least in part, on one or more signals from the voltage comparator and/or the current comparator.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Nakai’s invention with the charge pump as disclose by Buck et al. in order to provide a charge pump circuit for avoiding excessive discharge of the current available at the output.
 	Regarding claim 42: Nakai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one of the one or more fault signals to be generated to comprise a latched fault signal.
 	Buck et al. disclose a charge pump comprising (i.e. figure 2) at least one of the one or more fault signals to be generated to comprise a latched fault signal (i.e. 216).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Nakai’s invention with the charge pump as disclose by Buck et al. in order to provide a charge pump circuit for avoiding excessive discharge of the current available at the output.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838